Citation Nr: 1711279	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  06-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, claimed as plantar fasciitis.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety and obsessive compulsive disorder (OCD) prior to December 17, 2010, a rating in excess of 50 percent from December 17, 2010 to January 20, 2015 and a rating in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with anxiety and OCD.

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officer


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from February 1988 to February 1992, including service in Southwest Asia from January 15, 1991 to May 11, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and January 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claim of entitlement to higher staged ratings for PTSD was previously remanded by the Board in August 2010, March 2012 and March 2016 for further development.  The Board also remanded issues of entitlement service connection for a left foot disorder, right foot disorder, right and left shoulder disorders, right and left knee disorders, a cervical spine disorder and bilateral upper extremity radiculopathies in January 2016 for further development.  On remand, service connection was granted for disabilities of the right foot, right shoulder, left shoulder, right knee, left knee, cervical spine and bilateral upper extremities.  As the benefit sought has been granted in full, those issues are no longer before the Board.

The Board notes that the Veteran has been awarded total disability due to individual unemployability (TDIU) due to his service-connected disabilities effective February 4, 2011; however, in light of VA's "well-established duty" to maximize a claimant's benefits, the Board must address whether the Veteran is entitled to an award of TDIU based on his service-connected psychiatric disability alone.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Given the Board's determination that a TDIU is warranted based on the Veteran's service-connected psychiatric disability alone (as discussed below), the Board will also address whether SMC is warranted under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(a) for any part of the appeal period.  See Id.; see also AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The issue of entitlement to service connection for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 7, 2011, the Veteran's service-connected psychiatric disability has been productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning January 7, 2011, the Veteran's service-connected psychiatric disability disorder has been productive of no more than occupational and social impairment with deficiencies in most areas.

3.  The evidence of record shows that the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected PTSD with anxiety and OCD alone beginning January 31, 2011.

4.  In addition to having PTSD with anxiety and OCD rated as total, the Veteran has had additional service-connected disabilities separately rated as 60 percent from February 4, 2011.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of no more than 50 percent for PTSD with anxiety and OCD have been met prior to January 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating of no more than 70 percent for PTSD with anxiety and OCD have been met beginning January 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an award of TDIU due to solely to PTSD with anxiety and OCD have been met beginning January 31, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  

4.  The criteria for SMC at the housebound rate have been met effective February 2, 2011.  38 U.S.C.A. §§ 1114(s), 5107 (West 204); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Staged Rating for PTSD with Anxiety and OCD

The Veteran seeks higher ratings for his service-connected PTSD with anxiety and OCD.  The evidence of record shows that the Veteran is entitled to a rating of 50 percent for PTSD with anxiety and OCD for the period prior to January 7, 2011, and a 70 percent rating beginning January 7, 2011. 

Applicable Law

The Veteran's PTSD with anxiety and OCD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.
 
Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

As an initial matter, the Board observes that throughout the appeal, the Veteran has been diagnosed with PTSD with anxiety and OCD and alcohol use disorder.  The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt dictates that such signs and symptoms will be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The, the January 2015 VA examiner noted that the Veteran's symptoms relating to his alcohol use disorder were "too intertwined" with his PTSD with anxiety and OCD diagnoses, and thus it was not possible to differentiate what symptoms are attributable to each diagnosis.  Thus, the Board will consider all of his psychiatric symptomatology as part of his service-connected disorder for rating purposes.  See Mittleider, 11 Vet. App. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

      Period Prior to January 7, 2011

The Board finds that a 50 percent rating is warranted for the Veteran's service-connected psychiatric disability for the period prior to January 7, 2011.  The evidence supports a finding that the psychiatric disability picture approximated occupational and social impairment with reduced reliability and productivity.  The VA examinations and contract examinations, VA medical records and lay statements show that during this period the Veteran's psychiatric symptoms included anxiety, panic attacks, suspiciousness, hypervigilance, chronic nightmares and sleep impairment, obsessional rituals, intrusive thoughts, difficulty concentrating, difficulty establishing social relationships, irritability, mild short-term memory loss, disturbances of motivation and mood, social isolation and difficulty establishing and maintaining effective work and social relationships.  He reported being irritable and easily angered, stating that his son would often ask why he is so angry or moody.  See January 2006 VA Medical Record.  He also reported significant symptoms of obsessive and uncontrollable repetitive behavior of constantly checking windows, locks, lights, and electrical appliances, and obsessive cleaning or folding clothes.  See January 2005, October 2006 and December 2010 VA Examination Reports; see also March 2006, April 2006, June 2006 VA Medical Records.  His irritability and difficulty establishing relationships was found to cause occupational impairment with reduced reliability and productivity because of his difficulty relating to peers at work.  The December 2010 VA examiner reported that the Veteran had difficulty with his peers and co-workers because they did not comply with the standards he believed were necessary to maintain safety.  He also showed social impairment with reduced reliability and productivity in that he had difficulties with social interaction and people skills.  He also exhibited chronic anxiety and depression with detachment from others and an inability to form close emotional bonds with people other than his parents and son.  See December 2010 VA Examination Report.  Thus, a 50 percent rating is warranted for the period prior to January 7, 2011.

The Board finds that a rating in excess of 50 percent is not warranted for the period prior to January 7, 2011 because he did not exhibit deficiencies in most areas or total occupational or social impairment during this time.  During this period the Veteran isolated himself socially on a periodic basis, but was noted to have frequent contact with family and support from his family and a few close friends.  He reported dating several people and at one point had a significant other who he thought of marrying after his son graduated high school.  See February 2006, March 2006, September 2010 VA Medical Records.  Although he suffered from irritability that caused difficulty with peers and coworkers and also reported problems with sleep and difficulties concentrating, he continued to work on a full time basis and the record does not indicate that he had and disciplinary problems at work during this period.  He reported recreational activities of riding motorcycles with his friends, riding a four-wheeler with his son, bow hunting and fishing.  See February 2006 and March 2006 VA Medical Records.  Additionally, he was not found to have any deficiencies in his thinking or judgment during this time.  

The Board also finds that the Veteran's symptomatology did not more nearly approximate those associated with the 70 percent rating during the period prior to January 7, 2011.  The Board notes that during this period the Veteran exhibited obsessional rituals, one of the symptoms that is associated with the 70 percent criteria.  However, the evidence does not support a finding that the Veteran's obsessive rituals interfered with routine activities.  He reported having to have clothes folded in a certain way, cleaning often and checking windows and locks at night, but did not report interference with the performance of routine activities during his VA examinations or most of his VA medical appointments.  He did report discontinued use of his coffee pot after returning home on multiple occasions to make sure it was turned off and recognizing these acts "take up a fair amount of his time on a day to day basis;" however, he did not report interference with his ability to work, care for his son, complete household chores or perform any other specific routine activities.  See March 2006 VA Medical Records.  During a June 2006 VA medical appointment he stated that his OCD symptoms did not bother him.  No VA examiner noted any interference with the performance of routine activities.  The Veteran reported having difficulty sleeping, but this was linked to the nightmares he experienced rather than his obsessive rituals.  The Board further acknowledges that the January 2005 VA contract examiner stated that the Veteran demonstrated illogical speech during the examination; however, at every other VA examination and VA treatment session he was found to exhibit normal speech.  Thus, it cannot be said that the Veteran showed such speech "intermittently."  The Veteran also exhibited continuous anxiety or nervousness during the period prior to January 7, 2011, but he did not exhibit near continuous panic or depression that affected his ability to function independently, appropriately and effectively.  Even though he exhibited irritability, anger and moodiness, he did not exhibit impaired impulse control or unprovoked irritability with periods of violence.  

The Veteran's VA examinations and mental health treatment records show GAF scores between 58 to 72 from the beginning of the appeal period through January 7, 2011.  See January 2005, October 2006 and December 2010 VA Examination Reports; see also February to September 2006, January to August 2007, February to August 2008 and September to November 2010 VA Medical Records.  Most of the GAF scores from this period were in the range of 60 to 69.  See February to September 2006, January to August 2007, February to August 2008 and September to November 2010 VA Medical Records.  As noted above, these GAF scores reflect mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.  They do not support a 70 percent or 100 percent rating because they do not reflect more serious symptoms, serious impairment in social, occupational or school functioning, impairment in several areas (such as work or school, family relations, judgment, thinking, or mood) or total social and occupational impairment.  In sum, the evidence of record does not support a finding that the Veteran has exhibited impairment in most areas or total occupational and social impairment as a result of the type of symptoms listed in the general rating schedule, and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology or functional impairment prior to January 7, 2011 did not more nearly approximate the criteria for 70 percent or 100 percent ratings.

      Period Beginning January 7, 2011

The evidence supports a finding that the Veteran's disability picture for PTSD with anxiety and OCD has more nearly approximated occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood beginning January 7, 2011.   The record shows that the Veteran's PTSD symptomatology steadily worsened between 2005 and 2011 such that by January 2011, his irritability and anger increased to the point that it began to seriously affect his ability to maintain relationships at work, leading to violence and assaultiveness against his co-workers and ultimately requiring him to end his employment.  See April 2016 VA Examination Report; January 2011 Examination Report of Dr. W.A.  During his January 7, 2011 evaluation with Dr. W.A., he reported having angry outbursts and homicidality at the workplace.  He reported an incident in which he found someone going through his lunchbox at work and becoming violent as a result.  He described symptoms of nightmares, intrusive thoughts, flashbacks, social avoidance, feelings of detachment or estrangement, restricted range of affect, insomnia, irritability and angry verbal outbursts, concentration problems, hypervigilance, exaggerated startle response, and cognitive difficulties (including the diminished ability to think and indecisiveness).  He also noted having passive suicidal ideation and homicidal ideation regarding a particular neighbor because the neighbor came onto his property on a couple of occasions without invitation.  The examiner found that the Veteran exhibited circumstantial thoughts, impaired impulse control as demonstrated by his angry outbursts and substance abuse, impaired memory for recent past events as shown by his inability to recall his activities during the weekend preceding the evaluation, and impaired judgment and insight.  Thus, the Board finds that by January 7, 2011, the Veteran's psychiatric symptomatology was productive of deficiencies in most areas, including work, family relations, judgment, thinking and mood.

The preponderance of the evidence is against a finding that the Veteran's disability picture for PTSD more nearly approximated total occupational and social impairment at any time during the appeal period.  During his VA examinations and mental health appointments the Veteran was alert and oriented to time and place, appeared neatly groomed with adequate hygiene, and spoke in an appropriate rate, tone, cadence and volume.  His thought processes and content were within normal limits.  He exhibited no evidence of delusions, auditory or visual hallucinations, or overt psychotic symptoms or evidence of a thought disorder.  On almost all occasions he exhibited fair judgment and his thoughts appeared logical, linear and goal directed with no circumstantial, tangential or psychotic thoughts expressed.  The January 2011 private examiner noted occasional circumstantiality in the Veteran's thoughts; however, this was not noted at any other VA examination or mental health treatment session.  He reported thoughts of wanting to hurt others, and the January 2011 private examiner noted that he was likely a danger to any wok environment; nevertheless, none of the VA examiners or VA treating providers found him to be a danger to others.  Thus, the Board finds that the January 2011 private examiner's characterizations with regard to these two symptoms do not adequately reflect the Veteran's overall symptomatology during the appeal period.  Additionally, the Veteran was not found to have memory loss for the names of close relatives, his occupational experience, or his own name.  Likewise, he was not deemed not to be a danger to himself.  As such, the evidence of record does not show symptoms of a similar type and severity as those warranted for the assignment of 100 percent rating.

Additionally, total social impairment has not been demonstrated at any point during the appeal period.  Since 2005, the Veteran had several romantic relationships and enjoyed a good relationship with his parents and son.  He reportedly had a few close friends and enjoyed his motorcycle group.  The Board acknowledges that the June 2011 VA examiner characterized the Veteran's impairment as "total occupational and social impairment due to PTSD signs and symptoms;" however the description given concerning the Veteran's symptoms focused almost exclusively on the his occupational impairment, noting that "[s]ocial [impairment] is less severe," but shown by his being withdrawn socially and noted by family members to be more distant, less tolerant and more irritable and angry than before service.  The Board finds that while those symptoms show a severe deficiency in social functioning such that a 70 percent rating is warranted, that they do not show "total" social impairment where the Veteran still maintains supportive relationships with his parents, son and a few close friends.  Thus, the Board finds that while the Veteran has exhibited severe social impairment, the evidence of record shows that the Veteran has not exhibited total social impairment throughout the appeal period.

The Board notes that the Veteran's VA examinations and mental health treatment records show GAF scores of 46 to 58 between January 7, 2011 and the present.  These GAF scores do not support a 100 percent rating, as they do not reflect gross impairment in thought processes, reality testing, communication, long term memory or behavior, or total social and occupational impairment.  In sum, the evidence of record does not support a finding that the Veteran has exhibited cognitive and functional impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule, and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.  

Entitlement to TDIU Due to PTSD with Anxiety and OCD

Notwithstanding the above, the Board finds that the Veteran's PTSD with anxiety and OCD symptomatology has rendered him unable to obtain and maintain substantially gainful employment beginning January 31, 2011.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a TDIU.  Here, the Veteran was granted a TDIU effective February 4, 2011 based on his service-connected disabilities.  The RO did not distinguish whether the TDIU was based on the Veteran's service-connected PTSD alone, or a combination of his service-connected disabilities.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board grants a 70 percent disability rating for PTSD beginning January 7, 2011.  Therefore, the schedular criteria for an award of TDIU have been met since that time.  

Based on the evidence of record, the Board finds that the Veteran is entitled to TDIU on the basis of his psychiatric disability alone.  The Veteran first became unemployable on January 31, 2011, the date he last worked at his full time position as a machinist.  See June 2011 and June 2013 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The evidence of record shows that in the weeks leading up to his unemployment, he was involved in altercations with his co-workers.  See January 2011 Report of Dr. W.A.  As discussed above, the Veteran described an incident in which he found someone going through his lunchbox at work, and which time he became violent.  The Veteran reported during his June 2011 VA examination that he would get angry at work because he was "working with idiots who would not be putting things in the right place not having things in the right order," stating that such "little things" would bother him.  The examiner noted that he his irritability did not allow him to tolerate frustrations or mistakes by others at work.  The June 2011 VA examiner also noted that the Veteran would miss work, leaving work early, or show up late for work due to sleep and fatigue and a feeling he had that he had to be home in his "safe zone."  A January 2014 VA examiner also noted that the Veteran stopped working in January 2011 because he was having trouble at work with angry outbursts, which were exacerbated by his alcohol use.  This examiner stated that "[a]ny job he will have will be characterized by difficulty in getting along with co-workers."  Thus, the Board finds that the Veteran's TDIU is due solely to his service-connected psychiatric disability alone.  

Entitlement to Special Monthly Compensation

In light of the above and pursuant to VA's "well-established" duty to maximize a claimant's benefits, the Board finds that the Veteran is entitled to an award of SMC effective February 4, 2011.  See Buie, 24 Vet. App. at 250; AB, 6 Vet. App. at 38; Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  The Court has held that a TDIU may satisfy the "rated as total" element of section 1114(s), and that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the criteria for an award of SMC from February 4, 2011 have been met.  In this decision the Board has determined that the Veteran's TDIU is due solely to his PTSD with anxiety and OCD.  Additionally, the Veteran has had additional service-connected disabilities that are independently rated at 60 percent as of February 4, 2011.  The record shows that in addition to PTSD, the Veteran was in was in receipt of the following ratings at the following times during the appeal period: a 40 percent rating for lumbosacral spine strain effective February 4, 2011; a 10 percent rating for headaches prior to June 13, 2011 and a 30 percent rating thereafter; 20 percent ratings each for right and left lower extremity radiculopathy effective February 4, 2011; 20 percent ratings each for degenerative joint disease of the cervical spine and right and left upper extremity radiculopathy effective January 28, 2013; 10 percent ratings each for left and right hip strain effective February 4, 2011; a 10 percent for the residuals of traumatic brain injury from April 12, 2011; 10 percent ratings each for right and left shoulder impingement syndrome, and right and left knee strain effective January 28, 2013; and noncompensable ratings for lipomas of the arms, legs and abdomen (effective February 4, 2011) and degenerative joint disease of the first right MTP joint (effective January 28, 2013).  Beginning February 4, 2011, the total for these additional service-connected disabilities, separate from PTSD, has been no less than 60 percent.  See 38 C.F.R. § 4.25.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective February 4, 2011.  

ORDER

A rating of no more than 50 percent is granted for PTSD with anxiety and OCD prior to January 7, 2011, subject to the law and regulations governing the payment of VA monetary benefits.

A rating of no more than 70 percent is granted for PTSD with anxiety and OCD beginning January 7, 2011, subject to the law and regulations governing the payment of VA monetary benefits.

A TDIU due to the Veteran's PTSD with anxiety and OCD alone is granted effective January 31, 2011, subject to the law and regulations governing payment of monetary benefits.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective February 4, 2011, subject to the law and regulations governing payment of monetary benefits.


REMAND

The April 2016 VA examiner opined that the Veteran's left foot disorders were not incurred in or caused by service because there was no complaint of left foot symptoms noted on the Veteran's separation examination and he reported first having left foot pain in 1994.  Nevertheless, the VA examiner also noted that the Veteran was involved in an ordinance explosion that blew a hole in the bottom of the vehicle in which he was travelling.  The examiner did not address whether this incident could have resulted in the Veteran's left foot disabilities, including his calcaneal spur, left foot strain and plantar fasciitis, which was diagnosed during the appeal period.  Thus, the Board finds that a new VA opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that the Veteran is service connected for disabilities of the lumbar spine, right foot, right knee and left knee.  As it is possible for these service-connected disabilities to result in left foot conditions, the examiner should also address whether any one or more of these conditions caused or aggravated the Veteran's left foot disabilities.

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records concerning the Veteran's treatment for his left foot disorder(s).

2.  Ask the Veteran to identify any private medical care providers who treated him for his left foot disorder(s).  After securing any necessary authorization, obtain records from any identified providers.

3.  Obtain an addendum opinion addressing whether it is at least as likely as not that the Veteran's left foot disorder diagnosed during the appeal period, including calcaneal spur, left foot strain and/or plantar fasciitis:

   (1) had an onset during service or is related to the explosion noted in the record (or another event, injury or disease occurring in service); or
   
   (2) is caused by any one or more of the Veteran's service-connected disabilities (right foot, right knee, left knee, lumbar spine, cervical spine, right shoulder, left shoulder); or
   
   (3) is aggravated (i.e. worsened beyond its natural progression) as a result of one or more of the Veteran's service-connected disabilities.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


